FILED
                              FOR PUBLICATION
                                                                             OCT 22 2015
                   UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS


                           FOR THE NINTH CIRCUIT


JOSE LUIS MUNOZ SANTOS,                          No. 12-56506

              Petitioner - Appellant,            D.C. No. 2:11-cv-06330-MMM

 v.

LINDA R. THOMAS, Warden,                         ORDER

              Respondent - Appellee.


THOMAS, Chief Judge:

      Upon the vote of a majority of nonrecused active judges, it is ordered that

this case be reheard en banc pursuant to Federal Rule of Appellate Procedure 35(a)

and Circuit Rule 35-3. The three-judge panel opinion shall not be cited as

precedent by or to any court of the Ninth Circuit.